FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 22, 2021

                                      No. 04-20-00340-CV

                         IN THE INTEREST OF A.R., JR., A CHILD

                  From the 293rd Judicial District Court, Zavala County, Texas
                              Trial Court No. 18-03-14124-ZCV
                          Honorable Maribel Flores, Judge Presiding


                                         ORDER
         Appellant appeals the trial court’s termination of his parental rights. Appellant’s court-
appointed counsel has filed a brief and a motion to withdraw pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We
have held that in parental-termination appeals, a procedure akin to Anders is necessary to best
protect the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to
fulfill his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s attorney has shown that he sent a letter to appellant, which explained his right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re R.R., 2003 WL 21157944, at *4. In the letter, counsel stated that he had enclosed
copies of the brief and the motion to withdraw. See Kelly, 436 S.W.3d at 313; In re R.R., 2003
WL 21157944, at *4.

        Counsel’s letter also advised appellant that if he wished to review the appellate record, he
must file a motion in this court. Counsel subsequently provided appellant a form motion for this
purpose. See Kelly, 436 S.W.3d at 313; In re R.R., 2003 WL 21157944, at *4. If appellant desires
to obtain a copy of the appellate record, he must file a motion for pro se access to the appellate
record in this court on or before April 5, 2021.

        If appellant desires to file a pro se brief, we ORDER that he do so on or before April 26,
2021. If appellant files a pro se brief, appellee may file a responsive brief no later than twenty
days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
this court.
                                                                             FILE COPY




                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court